DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2015/0323830) in view of Tanaka et al. (US 2009/0179840) and Ahn et al. (US 2017/0153486).
Regarding claim 1, Peng teaches a display panel and a method for cutting the same (Pg. 1, Paragraph [0004]). The display device may be formed in a variety of shapes (“a display device comprising a display panel having a non-rectangular outline”) (Pg. 3, Paragraph [0034]; Fig. 4-9). The display device includes a first and second mother substrate which is cut as illustrated in figure 2 having a first cutting edge, a first turning edge, a straight cutting edge and a second turning edge (“being provided in its side along a curved direction of the display panel with an inflection point of an outline composed of at least one of a combination of curved lines or straight lines and a combination of a curved line and a straight line”) (Pg. 2, Paragraph [0025]). The display devices may be used in a variety of electronic devices which have a display screen including monitors (Pg. 3, Paragraph [0035]). 
Peng is silent with respect to mother substrates of the display device being formed from glass. Peng is additionally silent with respect to the substrates being incorporated in a curved state and including a curved portion in an arc-like shape with a first curvature radius in a portion including the inflection point of the outline, serving as an inflection-suppressing region for suppressing variation in the side along the curving direction in which the first curvature radius exceeds 5 mm. 
Tanaka teaches a display device in a curved shape which may be used as instrument displays in automotive vehicles (Pg. 1, Paragraph [0002]; Pg. 5, Paragraphs 0058]-[0059]). The 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mother substrates of the display device of Peng such that they are glass substrates which have a curved shape with a radii of curvature between 600 and 1500 mm, as taught by Tanaka such that both Peng and Tanaka teach display devices which have a display such as monitors. Additionally, with respect to the limitation of “serving as an inflection-suppressing region for suppressing a variation in the side along the curving direction,” the combination as discussed above teaches the final structural product being a glass substrate with the non-rectangular outline having an inflection point and incorporated in a curved shape as required by the claim. As such, one of ordinary skill in the art would appreciate the curved shape with the radii of curvature as discussed above would additionally act as an inflection-suppressing region for suppressing variation in the side along the curing direction.
Peng is silent with respect to the inflection point including a transition from one of a convex portion and a concave portion to the other one of the convex portion and the concave portion. However, Peng appreciates the glass substrates as having a variety of shapes including those illustrated in figures 4-9 (Pg. 3, Paragraph [0034]). 
Ahn teaches a display device with an irregular shape display (Pg. 1, Paragraph [0003]). Figure 2 of Ahn appears to illustrate, as shown below in the boxed portion an irregular shape which is formed from a transition from a convex portion to a concave portion and vice-versa. 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass substrates of Peng such that they are formed as the irregular shaped displays of Ahn in that both Peng and Ahn teaches displays which may be used as monitors. 
Regarding claim 2, Peng teaches the display devices as discussed above with respect to claim 1. As discussed above and illustrated in figure 2, the turning edge (“inflection point”) is formed between a curved line and a straight line such that the curved line has a larger radii than the turning edge. Additionally, it appears as though Ahn includes straight portions in the irregular displays shown above. 
Regarding claim 3, Peng teaches the display devices as discussed above with respect to claim 1.
Peng is silent with respect to the turning edge being formed between two curved lines with radii of curvature greater than the turning edge. 
[AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Ahn teaches a display device with an irregular shape display (Pg. 1, Paragraph [0003]). Figure 2 illustrates the display device having an irregular shape which appears to be formed from two lines which are curved as illustrated below which have greater radii of curvature than the corner that connects them.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the displays of Peng such that the display has the irregular shape of as taught by Ahn which is illustrated above such that both Peng and Ahn teach display devices which has a display such as a monitor. Additionally, the combination teaches the feature of “an inflection point between an arcuate first curve with a second curvature radius and an arcuate second curve with a third curvature radius and the first curvature radius is smaller than the second and third curvature radii.”
Regarding claim 4, Peng teaches the display devices as discussed above with respect to claim 1. As illustrated in figures 8-9, the display device may form turning edges between straight lines. Additionally, Ahn appears to illustrate inflection points at the top of the displays which include two straight lines.
claim 5, Peng teaches the display devices as discussed above with respect to claim 1. As illustrated in figures 2-3, the turning edge is formed as a part of a circle. The definition of a tangent is a line which is perpendicular to the radius of a circle. One of ordinary skill in the art would appreciate that there are infinite points on a circle to which a radius can point to and, as such, one of ordinary skill in the art would recognize that there are infinite tangents on the turning edge which would differ by less than a degree teaching the limitation of “a difference in inclinations of the tangents is 1 degree or less.”
Regarding claims 6-7, Peng teaches the display devices as discussed above with respect to claim 1. Peng further teaches the angles the cutting edges interest to form the turning edge ranges from 30 to 170° which overlaps with the claimed range (Pg. 3, Paragraph [0032]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding claim 8, Peng teaches the display devices as discussed above with respect to claim 1. Peng further teaches the angles the cutting edges interest to form the turning edge ranges from 30 to 170° (Pg. 3, Paragraph [0032]) and the radii of curvature of the turning edges in the range of 2.5 to 10 mm (Pg. 2, Paragraph [0027]). The would result in an arc length of the turning edge being from 1.3 to 29.7 mm as indicate din the table below and overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

claims 9-11, Peng in view of Tanaka teaches the display device with the curved shape as discussed above with respect to claim 1. As discussed above, Tanaka teaches the radii of curvature of the curved mother substrate is between 600 and 1500 mm and as illustrated in figures 1B and 7A shows that substrate may be curved in either the concave or convex direction. 
Regarding claim 12, Peng teaches the display devices as discussed above with respect to claim 1. As illustrated in figure 1, the first mother substrate is adhered to a second mother substrate (“transparent protective plate”) which would also be taught to have a curved shape, as taught by Tanaka (“having a curved shape and is held in a curved shape”).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2015/0323830) in view of Tanaka et al. (US 2009/0179840) and Ahn et al. (US 2017/0153486).
Regarding claim 13, Peng teaches a display panel and a method for cutting the same (Pg. 1, Paragraph [0004]). The display device may be formed in a variety of shapes (“a display device comprising a display panel having a non-rectangular outline”) (Pg. 3, Paragraph [0034]; Fig. 4-9). The display device includes a first and second mother substrate which is cut as illustrated in figure 2 having a first cutting edge, a first turning edge, a straight cutting edge and a second turning edge (“being provided in its side along a curved direction of the display panel with an inflection point of an outline composed of at least one of a combination of curved lines or straight lines and a combination of a curved line and a straight line”) (Pg. 2, Paragraph [0025]). The display devices may be used in a variety of electronic devices which have a display screen including monitors (Pg. 3, Paragraph [0035]). As illustrated in figures 8-9, the display device may form turning edges between straight lines (“a polygonal portion approximating an arc in a portion including the inflection point being composed of a plurality of straight lines”). 
Peng is silent with respect to mother substrates of the display device being formed from glass. Peng is additionally silent with respect to the substrates being incorporated in a curved state. 
Tanaka teaches a display device in a curved shape which may be used as instrument displays in automotive vehicles (Pg. 1, Paragraph [0002]; Pg. 5, Paragraphs 0058]-[0059]). The display devices include glass substrates with radii of curvature of between 600 and 1500 mm (Pg. 2, Paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mother substrates of the display device of Peng such that they are glass substrates which have a curved shape with a radii of curvature between 600 and 1500 mm, as taught by Tanaka such that both Peng and Tanaka teach display devices which have a display such as monitors. Additionally, with respect to the limitation of “serving as an inflection-suppressing region for suppressing a variation in the side along the curving direction,” the combination as discussed above teaches the final structural product being a glass substrate with the non-rectangular outline having an inflection point and incorporated in a curved shape as required by the claim. As such, one of ordinary skill in the art would appreciate the curved shape with the radii of curvature as discussed above would additionally act as an inflection-suppressing region for suppressing variation in the side along the curing direction.

Ahn teaches a display device with an irregular shape display (Pg. 1, Paragraph [0003]). Figure 2 of Ahn appears to illustrate, as shown below in the boxed portion an irregular shape which is formed from a transition from a convex portion to a concave portion and vice-versa. 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass substrates of Peng such that they are formed as the irregular shaped displays of Ahn in that both Peng and Ahn teaches displays which may be used as monitors. 
Regarding claim 14, Peng teaches the display devices as discussed above with respect to claim 13. Peng further teaches the angles the cutting edges interest to form the turning edge ranges from 30 to 170° which overlaps with the claimed range (Pg. 3, Paragraph [0032]). In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding claim 15, Peng teaches the display devices as discussed above with respect to claim 13. Peng further teaches the angles the cutting edges interest to form the turning edge ranges from 30 to 170° (Pg. 3, Paragraph [0032]) and the radii of curvature of the turning edges in the range of 2.5 to 10 mm (Pg. 2, Paragraph [0027]). The would result in an arc length of the turning edge being from 1.3 to 29.7 mm as indicate din the table below and overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2015/0323830) in view of Tanaka et al. (US 2009/0179840) and Ahn et al. (US 2017/0153486).
Regarding claim 16, Peng teaches a display panel and a method for cutting the same (Pg. 1, Paragraph [0004]). The display device may be formed in a variety of shapes (“a display device comprising a display panel having a non-rectangular outline”) (Pg. 3, Paragraph [0034]; Fig. 4-9). The display device includes a first and second mother substrate which is cut as illustrated in figure 2 having a first cutting edge, a first turning edge, a straight cutting edge and a second turning edge (“being provided in its side along a curved direction of the display panel with an inflection point of an outline composed of at least one of a combination of curved lines or straight lines and a combination of a curved line and a straight line”) (Pg. 2, Paragraph [0025]). prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

    PNG
    media_image3.png
    154
    440
    media_image3.png
    Greyscale


Peng is silent with respect to mother substrates of the display device being formed from glass. Peng is additionally silent with respect to the substrates being incorporated in a curved state. 
Tanaka teaches a display device in a curved shape which may be used as instrument displays in automotive vehicles (Pg. 1, Paragraph [0002]; Pg. 5, Paragraphs 0058]-[0059]). The display devices include glass substrates with radii of curvature of between 600 and 1500 mm (Pg. 2, Paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mother substrates of the display device of Peng such that they are 
Peng is silent with respect to the inflection point including a transition from one of a convex portion and a concave portion to the other one of the convex portion and the concave portion. However, Peng appreciates the glass substrates as having a variety of shapes including those illustrated in figures 4-9 (Pg. 3, Paragraph [0034]). 
Ahn teaches a display device with an irregular shape display (Pg. 1, Paragraph [0003]). Figure 2 of Ahn appears to illustrate, as shown below in the boxed portion an irregular shape which is formed from a transition from a convex portion to a concave portion and vice-versa. 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the glass substrates of Peng such that they are formed as the irregular shaped displays of Ahn in that both Peng and Ahn teaches displays which may be used as monitors. 

Response to Arguments
Applicant’s arguments, see page 6, filed 1/19/2022, with respect to the 35 U.S.C 112 rejection of claim 16 have been fully considered and are persuasive. As noted in the Advisory Action dated 2/28/2022, the applicant discussed in an interview with the examiner that the claim is not missing any limitations and is written as intended. The claim is written properly and requires the angle formed by the combination of straight or curved lines or a combination of curved and straight lines changes as illustrated in figure 13.  The rejection of 9/30/2021 has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 1/19/2022, with respect to the rejections of claims 1, 13 and 16 under 35 U.S.C 103 have been fully considered and are persuasive. As addressed in the Advisory Action dated 2/28/2022, applicant argues that neither Peng no Tanaka teaches the new limitation of “the inflection point including a transition from one of a convex portion and a concave portion to the other one of a convex portion or a concave portion.” As noted in the Advisory Action, the examiner concedes in that neither Peng no Tanaka teaches this limitation and overcomes the previous rejection which is now withdrawn.  However, as noted in the previous action, Ahn appears to teach this limitation such that the outer structure in figure 2 illustrates this transition as required by the claim and has been added to the rejection of Peng in view of Tanaka as discussed above with respect to the rejections of claims 1, 13 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783